           Case 2:20-cv-00477-GMN-NJK Document 26 Filed 03/29/21 Page 1 of 14




 1                                  UNITED STATES DISTRICT COURT
 2                                           DISTRICT OF NEVADA
 3
     CHRISTINA E. ZEDDIES,                                   )
 4                                                           )
                             Plaintiff,                      )        Case No.: 2:20-cv-00477-GMN-NJK
 5
            vs.                                              )
 6                                                           )                        ORDER
     CLARK COUNTY SCHOOL DISTRICT, et                        )
 7   al.,                                                    )
                                                             )
 8                           Defendants.                     )
 9                                                           )

10           Pending before the Court is the Motion to Dismiss, (ECF No. 7), filed by Defendants
11   Clark County School District (“CCSD”), Clark County School District Police Department
12   (“CCSDPD”), Jesus Jara, Karyn Caraway, Meskerem Kassa, Rebecca Pappas, Stefanie Wilson-
13   Palacio, and Sigifredo Veloz (collectively, “Defendants”).1 Plaintiff Christina Zeddies
14   (“Plaintiff”), proceeding pro se, filed a Response, (ECF No. 10), to which Defendants filed a
15   Reply, (ECF No. 11).2
16           For the reasons discussed below, the Court GRANTS Defendants’ Motion to Dismiss as
17   to the Title VII, the American Disabilities Act (“ADA”), and Section 1983 claims and remands
18   Plaintiff’s remaining state claims.
19

20

21
     1
      Defendants Eddie Goldman, James Ketsaa, and Roberto Morales have not appeared in this case because they
22   have not been served with process.
     2
23     The Court is obligated to hold a pro se litigant to a different standard than a party who is represented by
     counsel. Erickson v. Pardus, 551 U.S. 89, 94 (2007). The pleadings of a pro se litigant are “to be liberally
24   construed” and “however inartfully pled, must be held to less stringent standards than formal pleadings drafted
     by lawyers.” Id. (quoting Estelle v. Gamble, 429 U.S. 97 (1976)). However, the pro se litigant “should not be
25   treated more favorably” than the party who is represented by counsel. Jacobsen v. Filler, 790 F.2d 1362, 1364
     (9th Cir. 1986).


                                                       Page 1 of 14
           Case 2:20-cv-00477-GMN-NJK Document 26 Filed 03/29/21 Page 2 of 14




 1   I.     BACKGROUND
 2          This case arises out of CCSD’s termination of Plaintiff. (See Compl., Ex. A to Pet.
 3   Removal, ECF No. 1). Plaintiff was an employee of CCSD and maintained several positions
 4   while employed at CCSD, including Administrative Clerk, School Police Dispatcher, School
 5   Bus Driver, and Skilled Trades Assistant. (Id. ¶ 3).
 6          On December 27, 2012, Plaintiff was subpoenaed to testify at a deposition in a civil case,
 7   No.: 2:11-CV-01919-LRH-RJJ. (Id. ¶¶ 18–19); (see Subpoena, Ex. I to Pl.’s Resp., ECF No.
 8   10-2). Plaintiff alleges that Defendants discriminated against her and harassed her for
 9   testifying, assisting, or participating in the civil case. (Compl. ¶ 19).
10          On January 30, 2015, Plaintiff received a “Notice of Disciplinary Action
11   Recommendation for Dismissal and Immediate Suspension without pay Pending Investigation”
12   from CCSDPD. (Id. ¶ 21). The Notice indicated that an evidentiary hearing would be
13   scheduled within thirty (30) days. (Id.).
14          Nevertheless, on March 17, 2015, Plaintiff filed a charge of discrimination, EEOC No.
15   34B-2015-00537, with the Equal Employment Commission (“EEOC”) and Fair Employment
16   Practices Agency (“FEPA”).3 (Id. ¶ 20); (see EEOC Charge filed on March 17, 2015 (“First
17   EEOC Charge”), Ex. A to Def.’s Mot. Dismiss (“MTD”), ECF No. 7-2). In those charges,
18   Plaintiff alleged, approximately three years after the incident in 2012, that “Defendant Morales
19   subjected . . . Plaintiff to unlawful employment practices for assisting in an investigation . . .
20   [and] unlawful racial employment practices for assisting in an investigation, by harassment and
21   intimidation.” (Id. at 2). Plaintiff later withdrew her charge on September 2, 2015. (See Notice
22   of Closing, Ex. B to MTD, ECF No. 7-3).
23

24
     3
25    Plaintiff alleges that she filed her First EEOC Charge on February 9, 2015; however, Defendant provides a
     copy of the EEOC charge which shows that Plaintiff actually filed her First EEOC Charge on March 17, 2015.
     (See First EEOC Charge, Ex. A to MTD).

                                                    Page 2 of 14
          Case 2:20-cv-00477-GMN-NJK Document 26 Filed 03/29/21 Page 3 of 14




 1         On September 14, 2015, Plaintiff was transferred to the Clark County School District
 2   Maintenance and Operations Department, a subdivision of CCSD. (Compl. ¶ 22). Plaintiff
 3   alleges that this transfer was a demotion in hourly rate of pay and yearly salary. (Id. ¶ 22).
 4   Additionally, she alleges that she did not receive compensation for lost wages. (Id.).
 5         On December 21, 2015, Plaintiff reported of an incident of sexual assault to CCSDPD, in
 6   which Plaintiff alleges that Defendant Sigifredo Veloz grabbed the back of Plaintiff’s neck,
 7   aggressively tilted her head towards his groin, and stated, “This is how I get my wife to suck
 8   it.” (Id. ¶ 23). Plaintiff alleges that Defendant Karyn Caraway harassed and retaliated against
 9   Plaintiff for reporting the alleged incident of sexual assault. (Id. ¶ 24).
10         In July 2016, Plaintiff filed a worker’s compensation claim concerning an undisclosed
11   injury. (Id. ¶ 25). Plaintiff filed a second worker’s compensation claim on October 17, 2016
12   after another reported notice of injury. (Id. ¶ 26). Plaintiff alleges that she was denied
13   compensation and modification of her duties at work in light of her injuries. (Id.). She alleges
14   that her supervisor ultimately sent Plaintiff home, purportedly stating that “there is no light nor
15   modified duties with restrictions as a Skilled Trade Assistant and you cannot return to work till
16   you are one hundred percent.” (Id.).
17         Plaintiff alleges that she spent the next three years applying for approximately two
18   hundred (200) open job opportunities within CCSD. (Id. ¶ 27). Plaintiff alleges that, during
19   those three years, CCSD blacklisted Plaintiff and conspired to prevent her from engaging in or
20   securing employment. (Id. ¶ 27). Plaintiff also alleges that she was discriminated against on
21   account of her disability. (Id.).
22         On October 1, 2019, CCSD reinstated Plaintiff as an Administrative Clerk. (Id. ¶ 28).
23   CCSD assigned Plaintiff to the Clark County School District Information and Technology
24   Department. (Id. ¶ 29). On October 2, 2019, CCSD notified Plaintiff that she was identified as
25   a “Surplus Employee” pursuant to negotiated agreement between CCSD and the Education


                                                  Page 3 of 14
          Case 2:20-cv-00477-GMN-NJK Document 26 Filed 03/29/21 Page 4 of 14




 1   Support Employees Association (“ESEA”). (Id. ¶ 30). CCSD subsequently reassigned Plaintiff
 2   to a different position at the Related Services Center, a subdivision of CCSD. (Id. ¶ 32).
 3         From October 14, 2019 to October 18, 2019, Plaintiff alleges that her supervisor,
 4   Defendant Meskerem Kassa (also known as Meski Kassa), harassed Plaintiff for being
 5   disabled. (Id. ¶ 33). Plaintiff further alleges that Defendant Kassa directed Plaintiff to perform
 6   tasks outside the scope of job, made embarrassing verbal comments in the office regarding
 7   Plaintiff’s disability, and otherwise harassed Plaintiff into mental stress resulting in
 8   hypertension. (Id.). Specifically, Plaintiff alleges that Defendant Kassa “conspired” to end
 9   Plaintiff’s employment and otherwise blacklist Plaintiff. (Id. ¶ 34).
10         On October 29, 2019, Plaintiff filed a second charge of discrimination with the EEOC.
11   (Id. ¶ 36); (see EEOC Charge filed on October 29, 2019 (“Second EEOC Charge”), Ex. C to
12   MTD, ECF No. 7-4). In that charge, Plaintiff alleges “retaliation for engaging in protected
13   activity . . . religion, permanent disability, and racial innuendo(es).” (Id. at 2). On December
14   12, 2019, CCSD directed Plaintiff to meet for an Investigatory Conference with Defendant
15   Kassa, two CCSD employees, and a representative from the ESEA. (Compl. ¶ 35). Plaintiff
16   alleges that she has not received any notification regarding the outcome of the investigative
17   meeting. (Id.). The EEOC later dismissed Plaintiff’s second charge on October 31, 2019. (See
18   Dismissal and Notice of Rights, Ex. D to MTD, ECF No. 7-5).
19         Plaintiff, in her Complaint, asserts various claims against Defendants, including: (1)
20   racial discrimination; (2) racketeering under Nevada Revised Statute (“NRS”) 207.380; (3)
21   intrusion upon seclusion of privacy; (4) defamation; (5) intentional infliction of emotional
22   distress; (6) discrimination on the basis of disability; (7) discrimination on the basis of
23   retaliation; (8) lost wages; (9) worker’s compensation; (10) sexual harassment; and (11)
24   violation of § 1983. (Compl. ¶¶ 39, 47). Defendants now move to dismiss each of Plaintiff’s
25   claims. (See MTD, ECF No. 7).


                                                 Page 4 of 14
           Case 2:20-cv-00477-GMN-NJK Document 26 Filed 03/29/21 Page 5 of 14




 1   II.    LEGAL STANDARD
 2          Dismissal is appropriate under Rule 12(b)(6) where a pleader fails to state a claim upon
 3   which relief can be granted. Fed. R. Civ. P. 12(b)(6); Bell Atl. Corp. v. Twombly, 550 U.S. 544,
 4   555 (2007). A pleading must give fair notice of a legally cognizable claim and the grounds on
 5   which it rests, and although a court must take all factual allegations as true, legal conclusions
 6   couched as a factual allegations are insufficient. Twombly, 550 U.S. at 555. Accordingly, Rule
 7   12(b)(6) requires “more than labels and conclusions, and a formulaic recitation of the elements
 8   of a cause of action will not do.” Id. “To survive a motion to dismiss, a complaint must contain
 9   sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
10   face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A
11   claim has facial plausibility when the plaintiff pleads factual content that allows the court to
12   draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. This
13   standard “asks for more than a sheer possibility that a defendant has acted unlawfully.” Id.
14          “Generally, a district court may not consider any material beyond the pleadings in ruling
15   on a Rule 12(b)(6) motion.” Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542,
16   1555 n.19 (9th Cir. 1990). “However, material which is properly submitted as part of the
17   complaint may be considered.” Id. Similarly, “documents whose contents are alleged in a
18   complaint and whose authenticity no party questions, but which are not physically attached to
19   the pleading, may be considered in ruling on a Rule 12(b)(6) motion to dismiss.” Branch v.
20   Tunnell, 14 F.3d 449, 454 (9th Cir. 1994). On a motion to dismiss, a court may also take
21   judicial notice of “matters of public record.” Mack v. S. Bay Beer Distrib., 798 F.2d 1279, 1282
22   (9th Cir. 1986). Otherwise, if a court considers materials outside of the pleadings, the motion
23   to dismiss is converted into a motion for summary judgment. Fed. R. Civ. P. 12(d).
24          If the court grants a motion to dismiss for failure to state a claim, leave to amend should
25   be granted unless it is clear that the deficiencies of the complaint cannot be cured by


                                                  Page 5 of 14
            Case 2:20-cv-00477-GMN-NJK Document 26 Filed 03/29/21 Page 6 of 14




 1   amendment. DeSoto v. Yellow Freight Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992). Pursuant
 2   to Rule 15(a), the court should “freely” give leave to amend “when justice so requires,” and in
 3   the absence of a reason such as “undue delay, bad faith or dilatory motive on the part of the
 4   movant, repeated failure to cure deficiencies by amendments previously allowed, undue
 5   prejudice to the opposing party by virtue of allowance of the amendment, futility of the
 6   amendment, etc.” Foman v. Davis, 371 U.S. 178, 182 (1962).
 7   III.    DISCUSSION
 8           Defendants move to dismiss Plaintiff’s claims for being barred as a matter of law,
 9   insufficiently pled, or not administratively exhausted. (MTD 2:17–19). Plaintiff, in response,
10   attaches a number of exhibits; however, does not explicitly rebut Defendants’ arguments in
11   their Motion to Dismiss. (See generally Pl.’s Resp., ECF No. 10).
12           As a preliminary matter, the Court addresses whether CCSDPD is a proper party to the
13   suit. Defendants allege that because CCSDPD is a subdivision of CCSD, CCSDPD is therefore
14   not a separate party that should be named in the suit. (MTD 7:24–8:5). The Police Department
15   is not a separate political subdivision capable of being sued. See Tolan v. Hartshorn, No. 3:10-
16   CV-17-ECR-RAM, 2010 U.S. Dist. LEXIS 129369, at *8 (D. Nev. Dec. 6, 2010) (“The Reno
17   Police Department is not a separate political subdivision capable of being sued.”); see also
18   Vance v. Cty. of Santa Clara, 928 F. Supp. 993, 996 (N.D. Cal. 1996) (“The County is a proper
19   defendant in a § 1983 claim, an agency of the County is not.”). Plaintiff does not assert
20   otherwise in her Opposition. CCSDPD is therefore dismissed from any remaining claims.
21   Turning to Defendants’ arguments, the Court first analyzes Plaintiff’s Title VII, ADA, and
22   Section 1983 claims and, after dismissing the claims with prejudice, remands the remaining
23   state claims.
24   //
25   //


                                                Page 6 of 14
          Case 2:20-cv-00477-GMN-NJK Document 26 Filed 03/29/21 Page 7 of 14




 1          A. Title VII and ADA Claims
 2          Plaintiff asserts claims under Title VII and the ADA based on race discrimination,
 3   disability discrimination, harassment for testifying in the civil action, and harassment and
 4   retaliation for reporting her sexual assault. (Compl. ¶¶ 19, 20, 24, 27). Defendants argue that
 5   Plaintiff’s claims under Title VII and the ADA are subject to dismissal on multiple grounds.
 6   (MTD 9:17–18). First, Defendants contend that Plaintiff cannot assert Title VII or ADA claims
 7   against individual defendants as a matter of law. (Id. 9:19–10:18). Second, Defendants argue
 8   that Plaintiff is administratively barred from asserting her Title VII and ADA claims because
 9   Plaintiff failed to file her lawsuit within 90 days of receiving her right-to-sue letter. (Id. 10:19–
10   11:13). Defendants additionally argue that Plaintiff failed to exhaust her administrative
11   remedies because Plaintiff’s causes of action consist of acts that allegedly occurred three
12   hundred (300) days before the filing of Plaintiff’s Second EEOC Charge. (Id. 11:14–12:21).
13   Last, even if Plaintiff’s claims are not administratively barred, Defendants argue that Plaintiff’s
14   claims are not plausible on the face of the Complaint. (Id. 12:22–13:26).
15                         i. Individual Defendants
16          Defendants first argue that Plaintiff cannot assert Title VII or ADA claims against
17   individual defendants, specifically Jesus Jara, Karyn Caraway, Meskerem Kassa, Rebecca
18   Pappas, Stefanie Wilson-Palacio, and Sigifredo Veloz. (MTD 9:19–10:18). The Ninth Circuit
19   has consistently held that “Title VII does not provide a cause of action for damages against
20   supervisors or fellow employees.” Holly D. v. Cal. Inst. of Tech., 339 F.3d 1158, 1179 (9th Cir.
21   2003). Because the named individuals are Plaintiff’s supervisors and colleagues, the Court
22   accordingly finds that the Title VII and ADA claims against the individual defendants fail as a
23   matter of law. Nevertheless, the Court considers whether Plaintiff’s discrimination and
24   retaliation claims under Title VII and ADA claims may proceed against CCSD.
25   //


                                                 Page 7 of 14
           Case 2:20-cv-00477-GMN-NJK Document 26 Filed 03/29/21 Page 8 of 14




 1                           ii. CCSD
 2           Plaintiff alleges numerous claims of discrimination and retaliation, including
 3   discrimination based on sex, discrimination based on national origin, discrimination based on
 4   race, discrimination and retaliation based on disability, retaliation for testifying in a deposition,
 5   and harassment and retaliation for reporting sexual harassment. (See Compl. ¶¶ 19, 20, 24, 27,
 6   36); (see also Pl.’s Resp. 7:25–28, 8:26–9:3). For the reasons below, the Court dismisses
 7   Plaintiff’s Title VII and ADA claims against CCSD.
 8                                    1. Time-Barred
 9           Defendants argue that Plaintiff’s Second EEOC Charge is administratively barred
10   because Plaintiff failed to file a lawsuit within ninety (90) days of receiving the right-to-sue
11   letter. (MTD 10:19–11:13). In her Second EEOC Charge, Plaintiff alleges discrimination based
12   on disability, race, and retaliation for engaging in a protected activity in violation of Title VII
13   and the ADA. (See Second EEOC Charge at 2, Ex. C to MTD).
14           Under Title VII, upon dismissing a charge of discrimination, the EEOC must notify the
15   claimant and inform her that she has ninety (90) days to bring a civil action. See 42 U.S.C. §
16   2000e-5(f)(1). The limitations period starts from the “date on which a right-to-sue notice letter
17   arrive[s] at the claimant’s address of record.” Payan v. Aramark Mgmt. Servs. Ltd. P’ship, 495
18   F.3d 1119, 1122 (9th Cir. 2007). If a litigant does not file suit within ninety (90) days of the
19   date the EEOC dismisses a claim, then the action is time-barred. Id.
20           Plaintiff failed to timely file a civil action pursuant to her Second EEOC Charge. The
21   right-to-sue letter indicates that the letter was received on November 4, 2019.4 (See Dismissal
22   and Notice of Rights, Ex. D to MTD). Plaintiff confirms this date in her Response, noting that
23   she “received determination [from the EEOC] via the United States Postal Service on or around
24
     4
25     Defendants assert that the date of actual receipt is unknown and therefore, apply the presumption of receipt as
     held in Payan. (MTD 10:19–11:13). The Court finds this argument irrelevant given that the right-to-sue letter
     indicated the date of receipt and Plaintiff later confirmed the date in her Response.

                                                       Page 8 of 14
           Case 2:20-cv-00477-GMN-NJK Document 26 Filed 03/29/21 Page 9 of 14




 1   the fourth day of November, two thousand and nineteen.” (Pl.’s Resp. 4:8–9). The EEOC’s
 2   determination explicitly states, “your lawsuit must be filed within 90 days of your receipt of
 3   this notice; or your right to sue based on this charge will be lost.” (Dismissal and Notice of
 4   Rights at 2, Ex. D to MTD). Plaintiff accordingly had until February 2, 2020 to timely file her
 5   Complaint. Plaintiff, however, filed her Complaint on February 4, 2020—two (2) days after
 6   the limitations period terminated. (See Compl.). Because Plaintiff failed to timely file her
 7   Complaint, the Court dismisses the Title VII and ADA claims alleged in her Second EEOC
 8   Charge with prejudice.
 9                               2. Exhaustion of Administrative Remedies
10          As to Plaintiff’s remaining causes of action under Title VII and the ADA, Defendants
11   contend that Plaintiff failed to administratively exhaust all remedies. (MTD 12:5–14). The
12   claims, Defendants assert, are not alleged in the Second EEOC Charge and Plaintiff otherwise
13   failed to file additional charges with the EEOC and/or NERC prior to filing the instant civil
14   action. (Id.).
15          A district court has jurisdiction over a Title VII claim only after a plaintiff exhausts his
16   administrative remedies. Greenlaw v. Garrett, 59 F.3d 994, 997 (9th Cir. 1995). In order to
17   exhaust administrative remedies, the complainant must “file a timely charge with the EEOC,
18   thereby allowing the agency time to investigate the charge.” Lyons v. England, 307 F.3d 1092,
19   1104 (9th Cir. 2002) (citing 42 U.S.C. § 2000e-5(b)). In addition to timely filing with the
20   EEOC, “[a]ny claims arising under Nevada employment antidiscrimination statutes must be
21   administratively exhausted prior to seeking redress in the district courts.” Blandburg v.
22   Advances Lighting & Elec., Inc., No. 2:19-CV-01519-RFB-BNW, 2020 WL 5803941, at *2 (D.
23   Nev. Sept. 29, 2020) (citing Palmer v. State Gaming Control Bd., 106 Nev. 151 (Nev. 1990)).
24          In her First EEOC Charge, Plaintiff alleged harassment and retaliation for testifying at a
25   civil case. (See First EEOC Charge, Ex. A to MTD). Plaintiff, however, later withdrew the


                                                 Page 9 of 14
          Case 2:20-cv-00477-GMN-NJK Document 26 Filed 03/29/21 Page 10 of 14




 1   charge. (See Notice of Closing, Ex. B to MTD). Accordingly, Plaintiff’s only valid EEOC
 2   charge is her second charge filed on October 29, 2019, alleging discrimination based on
 3   disability, race, and retaliation for engaging in a protected activity. See Wright v. United
 4   Airlines, Inc., 985 F.2d 577 (9th Cir. 1993) (citing Rivera v. U.S. Postal Service, 830 F.2d
 5   1037, 1039 (9th Cir.1987) (“To withdraw [an EEOC complaint] is to abandon one’s claim, to
 6   fail to exhaust one’s administrative remedies.”). In her Second EEOC Charge, Plaintiff failed
 7   to allege her other claims of discrimination, harassment, and retaliation.5 Plaintiff therefore
 8   failed to administratively exhaust all remedies prior to suing CCSD regarding the claims of
 9   discrimination and retaliation not alleged in the Second EEOC Charge. Because Plaintiff
10   cannot possibly cure the deficiencies of the pleading, Plaintiff’s remaining claims for
11   discrimination under Title VII, the ADA, and Nevada state law are accordingly dismissed with
12   prejudice.6
13           B. § 1983 Claim
14           Defendants argue that Plaintiff’s Section 1983 claim fails a matter of law because
15   Plaintiff fails to identify a violation of Constitutional or federal statutory right. (MTD 8:15–
16   9:15). Plaintiff makes two references to a Section 1983 claim in her Complaint. First, she
17   references 28 U.S.C. § 1983 to establish jurisdiction and venue in the United States District
18   Court of Nevada. (Compl. 2:24–28). Plaintiff makes a second reference to Section 1983 under
19

20
     5
21     Specifically, in her Complaint, Plaintiff alleges race discrimination in 2012. (Compl. ¶ 20). Plaintiff
     additionally alleges an instance of harassment and retaliation in 2015 and discrimination based on her disability
22   from 2016–2019. (Id. ¶¶ 24, 27). Also, Plaintiff broadly asserts discrimination in October 2019. (Id.). In her
     Response, Plaintiff further alleges discrimination based on sexual origin and national origin. (See Pl.’s Resp.
23   7:25–26, 8:26–9:3). These claims, however, are not alleged in her Second EEOC Charge.
     6
24     Nevada state law claims have the same exhaustion requirement as corollary federal claims. See Blandburg v.
     Advances Lighting & Elec., Inc., No. 2:19-CV-01519-RFB-BNW, 2020 WL 5803941, at *2 (D. Nev. Sept. 29,
25   2020) (citing Palmer v. State Gaming Control Bd., 106 Nev. 151 (Nev. 1990)) (“Any claims arising under
     Nevada employment antidiscrimination statutes must be administratively exhausted prior to seeking redress in
     the district courts.”).

                                                      Page 10 of 14
          Case 2:20-cv-00477-GMN-NJK Document 26 Filed 03/29/21 Page 11 of 14




 1   her Request for Relief, requesting an amount of $500,000.00 for “police brutality excessive
 2   force against an individual.” (Id. 17:27–18:4).
 3          To make a valid claim under Section 1983, the movant must show: (1) a violation of
 4   rights protected by the Constitution or created by federal statute (2) proximately caused (3) by
 5   conduct of a “person” (4) acting under color of state law. Crumpton v. Gates, 947 F.2d 1418,
 6   1420 (9th Cir. 1991). “Section 1983 does not create substantive rights; it merely serves as the
 7   procedural device for enforcing substantive provisions of the Constitution and federal statutes.”
 8   Id. Here, Plaintiff fails to provide information to allege a plausible claim under Section 1983.
 9   The Complaint contains neither factual allegations of police brutality nor excessive force.
10   Though Plaintiff argues that Defendant Rebecca Pappas abused her authority as a School Police
11   Dispatcher by unlawfully gaining access to Plaintiff’s personal information, Plaintiff fails to
12   support her claim with further details to demonstrate a plausible claim. (Pl.’s Resp. 9:21–26).
13   Plaintiff also fails to allege the existence of any custom or practice with sufficient plausibility.
14   Without an alleged violation of rights protected by the Constitution or created by federal
15   statute, Plaintiff cannot allege a valid Section 1983 claim. The Court accordingly dismisses
16   Plaintiff’s claim under Section 1983.
17          C. Additional State Claims
18          Plaintiff raises additional claims in her Complaint, including racketeering under NRS
19   207.380;7 blacklisting under NRS 613.210; domestic violence under NRS 613.223; worker’s
20   compensation under NRS 616C.015, 616C.475, 616C.530.1-5, 616C.570 and 616C.575;
21   unlawful employment practices under NRS 613.310.1(a,c); intrusion upon seclusion of privacy;
22   defamation; and intentional infliction of emotional distress (“IIED”). (Compl. ¶¶ 42–47). Upon
23   reviewing the Complaint, the Court refrains from exercising supplemental jurisdiction over the
24

25
     7
      The Court notes that NRS 207.380 merely defines an enterprise whereas NRS 207.390 defines racketeering
     activity.

                                                   Page 11 of 14
          Case 2:20-cv-00477-GMN-NJK Document 26 Filed 03/29/21 Page 12 of 14




 1   additional claims against all Defendants because they predominate over the federal claims
 2   under Title VII, the ADA, and Section 1983.
 3          Supplemental jurisdiction “is a doctrine of discretion, not of right.” City of Chicago v.
 4   Int’l Coll. of Surgeons, 522 U.S. 156, 172 (1997); (citing United Mine Workers of Am. v. Gibbs,
 5   383 U.S. 715 (1966)). The Court may decline to exercise supplemental jurisdiction if: “(1) the
 6   claim raises a novel or complex issue of State law; (2) the claim substantially predominates
 7   over the claim or claims over which the district court has original jurisdiction; (3) the district
 8   court has dismissed all claims over which it has original jurisdiction; or (4) in exceptional
 9   circumstances, there are other compelling reasons for declining jurisdiction.” See 28 U.S.C. §
10   1367. In determining whether the state issues substantially predominate, the court considers the
11   proof required for the state and federal claims, the scope of the issues raised, and the
12   comprehensiveness of the remedy sought. See Gibbs, 383 U.S. at 726–27. In considering
13   whether to remand the state claims, courts must also consider judicial economy, convenience,
14   and fairness to litigants. Id. at 726.
15          In the present case, Plaintiff’s state claims predominate over the remaining 1983 claim.
16   As explained above, the Court has dismissed all the claims over which it has original
17   jurisdiction—namely, the Title VII, the ADA, and Section 1983 claims. In addition, the state
18   claims raise a variety of issues unrelated to the 1983 claim. The state law claims involve
19   domestic violence, blacklisting, racketeering, IIED, and defamation—issues that are distinct
20   from the police’s use of excessive force as alleged under the 1983 claim. See Gibbs, 383 U.S. at
21   726–27 (“if it appears that the state issues substantially predominate, whether in terms of proof,
22   of the scope of the issues raised, or of the comprehensiveness of the remedy sought, the state
23   claims may be dismissed without prejudice and left for resolution to state tribunals). For
24   example, to demonstrate a claim of blacklisting pursuant to NRS 613.210, Plaintiff must
25   demonstrate that CCSD blacklisted or published the name of a discharged employee with the


                                                Page 12 of 14
          Case 2:20-cv-00477-GMN-NJK Document 26 Filed 03/29/21 Page 13 of 14




 1   intent to prevent that employee from securing similar or other employment. See NRS 613.210.
 2   The standards of proof and factual evidence necessary to demonstrate such a claim differ
 3   significantly from a 1983 claim, where Plaintiff must show that CCSD violated a constitutional
 4   or federal statutory right pursuant to a custom or policy. Specifically, an excessive force claim
 5   under the Fourth Amendment requires an analysis of whether the officer’s conduct was
 6   objectively reasonable under the circumstances. See Smith v. City of Hemet, 394 F.3d 689, 701
 7   (9th Cir. 2005).
 8          The additional state law claims also require different forms of proof and facts. Though
 9   there may be some factual overlap between some state claims and the excessive force claim,
10   Plaintiff would nevertheless need to develop different facts to demonstrate that the police or
11   CCSDPD employees, under the color of law, used excessive force pursuant to an established
12   custom or policy. (See Compl. 17:27–18:4).
13          Lastly, the remedy sought in the state claims appear broader than those available under
14   the federal claim. In the Complaint, Plaintiff requests monetary damages of $500,000.00 for
15   “police brutality excessive force against . . . Plaintiff.” (Id. 17:27–28). By contrast, Plaintiff
16   requests punitive damages in addition to monetary damages in her state law claims against
17   Defendants. (Id. 14:6–17:26). The type and comprehensiveness of the remedies sought in the
18   state claims are, therefore, broader than those sought in the federal 1983 claim.
19          The Court accordingly finds that the state law claims substantially predominate over the
20   federal claims in this case. See Eng v. Pac. Clinics, No. 212CV10892SVWPJW, 2013 WL
21   12129611, at *7 (C.D. Cal. May 17, 2013); San Pedro Hotel Co., Inc. v. City of Los Angeles,
22   159 F.3d 470, 478 (9th Cir. 1998). Remanding the state claims comports with the values of
23   economy, convenience, fairness, and comity. See Eng v. Pac. Clinics, No. 2:12-CV-10892-
24   SVW-PJW, 2013 WL 12129611, at *7 (C.D. Cal. May 17, 2013). As held in Eng, “[t]he
25   interests of judicial economy and comity would be better served by allowing this Court to focus


                                                 Page 13 of 14
           Case 2:20-cv-00477-GMN-NJK Document 26 Filed 03/29/21 Page 14 of 14




 1   its resources on the § 1983 claim, while deferring to the state courts to adjudicate the nine
 2   distinct state law claims.” Id. Given that the litigation in this case has not significantly
 3   processed and the claims would be better resolved in state court, the Court declines to exercise
 4   supplemental jurisdiction over Plaintiff’s state law claims and accordingly remands to Nevada
 5   state court.
 6   IV.    CONCLUSION
 7          IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss, (ECF No. 7), is
 8   GRANTED. Plaintiff’s Title VII and ADA claims are dismissed with prejudice. Plaintiff’s
 9   1983 claim is dismissed without prejudice.
10          IT IS FURTHER ORDERED that if Plaintiff elects to amend her 1983 claim, Plaintiff
11   shall have twenty-one (21) days from the date of this Order to file a Proposed Amended
12   Complaint. The Amended Complaint shall be limited to the 1983 claim only.
13          IT IS FURTHER ORDERED that the Court REMANDS Plaintiff’s state-law claims
14   to Clark County District Court.
15          IT IS FURTHER ORDERED that CCSDPD is dismissed as a party from this suit.
16                      29 day of March, 2021.
            DATED this _____
17

18                                                  ___________________________________
19
                                                    Gloria M. Navarro, District Judge
                                                    United States District Court
20

21

22

23

24

25



                                                 Page 14 of 14
